DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 11/13/2020. Claim 1 has been amended. No new claims have been added. Claims 6 and 13 have been cancelled. Therefore, claims 1-4, 7, 9-11, 14 and 16 are presently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9-11, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (U.S. PG Pub 20170348186) in view of Tarplee (U.S. PG Pub 20150305510) and Godette (U.S. PG Pub 20020078503).
In regard to Claim 1, Garcia discloses a massage bed comprising: a bed frame (Fig. 6, element 10) having a frame body (Fig 6, elements 108, 116 and elements 208a-d) that is provided with a top surface, a bottom surface and a hollow portion penetrating through the top surface and the bottom surface (Paragraph [0027], lines 13-14 describe apertures 212 passing through panels 208a-d); a support member mounted to the bottom surface of the frame body (Fig. 9, element 336 shown mounted to the bottom surface 204) and a cushion pad  located in the hollow portion in a way that a top edge of the cushion pad is flush with the top surface of the frame body (Fig. 8 depicts the cushion 312 in the hollow portion 212 and Fig. 6 depicts cushion 312 is flush with frame body portions 208a-d) and the cushion pad mitigates the vibration transmitted upwardly from the vibration motor (Paragraph [0032] discloses the cushion 312 substantially surrounds the motor housing. Surrounding the housing in foam, even partially, would inherently mitigate the outwardly transmitted vibrations from the motor in all directions).
Garcia does not disclose a cover member having a part accommodated in the hollow portion of the frame body, an upper surface, a lower surface and an accommodation groove recessed on the upper surface of the cover member, the cover member being made of a shock-absorbing material; a vibration motor disposed in the accommodation groove of the cover member; a support member mounted to the bottom surface of the frame body and abutting against the lower surface of the cover member to support the cover member and a cushion pad covered on a top flange of the vibration motor, wherein the support member is a hook and loop fastener including a male fastening member having an end fixedly mounted to the bottom surface of the frame body, and a female fastening member having an end fixedly mounted to the bottom surface of the frame body; another end of the male fastening member and another end of the female fastening member are stuck with each other to abut against the lower surface of the cover member, wherein the support member is a hook and loop fastener including a male fastening member having an end fixedly mounted to the bottom surface of the frame body, and a female fastening member having an end fixedly mounted to the bottom surface of the frame body; another end of the male fastening member and another end of the female fastening member are stuck with each other to abut against the lower surface of the cover member.
However, Tarplee does teach a massage bed comprising a cover member having a part accommodated in the hollow portion of the frame body (Fig. 7, cover member 126 & 122 is inserted into hollow portion 134 of frame body 138), an upper surface, a lower surface and an accommodation groove recessed on the upper surface of the cover member (Fig. 7 and 8 depict the accommodation groove within 126 for accommodating motor 174 on the upper surface), the cover member being made of a shock-absorbing material (Paragraph [0051] discloses cover member portions 126 and 122 are both made from different density materials for attenuating the magnitude of vibrations); a vibration motor disposed in the accommodation groove of the cover member (Fig 7 & 8, element 174 with top flange 170); 
The support member disclosed by Garcia satisfied the limitation “a support member mounted to the bottom surface of the frame body and abutting against the lower surface of the cover member to support the cover member” because the motor assembly taught by Tarplee (the vibration motor and cover member portions) is exchanged with the vibration motor disclosed by Garcia which was supported by the support member and thus would continue to function as a support to the cover member/motor of Tarplee.
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to combine the massage bed disclosed by Garcia with the cover member, vibration motor and their arrangement together within in bed taught by Tarplee in order to attenuate vibrations transferred to the frame body (Tarplee
Further, Garcia discloses the support member has either end fixedly mounted to the bottom surface of the frame body (Garcia; Fig. 9; Paragraphs [0029] and [0031] discloses either end of flexible bracket 336 is mounted to the underside of the body via fasteners 340), but does not disclose wherein the support member is a hook and loop fastener including a male fastening member having an end fixedly mounted to the bottom surface of the frame body, and a female fastening member having an end fixedly mounted to the bottom surface of the frame body; another end of the male fastening member and another end of the female fastening member are stuck with each other to abut against the lower surface of the cover member.
However, Tarplee further teaches a massage bed comprising wherein the support member is a hook and loop fastener including a male fastening member and a female fastening member (Paragraph [0053] discloses support member 146 comprises a first segment 158 and a second segment 162); another end of the male fastening member and another end of the female fastening member are stuck with each other to abut against the lower surface of the cover member (Paragraph [0053] continues to disclose each segment may include a hook and loop fastener to permit an end of one to be stuck to another. The support member abuts against a cover member 122).
Garcia and Tarplee both disclose known equivalents for securing vibration motors to the undersides of massage beds. Garcia discloses flexible straps (Paragraph [0029] discloses flexible fabric brackets 336 to hold up motor 304 in Fig. 9). Tarplee discloses flexible straps (Paragraph [0053] discloses flexible straps with hook and loop fasteners – a fabric). Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the 
Garcia as modified by Tarplee does not teach a cushion pad covering on a top flange of the vibration motor (the modified motor assembly has a flange 170 as seen in Tarplee Fig. 7 but it is not covered by the cushion pad).
However, Godette teaches a cushion pad covered on a top flange of the vibration motor (Paragraph [0020]; Fig. 2, motor 70 with flange 80 covered by cushion pad 78 in order to completely encase the vibration motor with foam. Note the inner jacket 72 which is analogous to the cover member of Tarplee as it surrounds the bottom of the motor).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to exchange the cushion pad disclosed by Garcia with the cushion pad taught by Godette in order to completely encase the vibration motor with foam material (Godette; Paragraph [0020]) which reduces operational noise while still imparting an effective massage (Godette; Paragraph [0009]).
In regard to Claim 2, Garcia as modified by Tarplee and Godette discloses a massage bed of claim 1, wherein Garcia further discloses the frame body of the bed frame comprises a bone rack (Fig. 3, elements 108 and 116. “bone rack” is being interpreted as skeleton/frame) and a bed plate (Fig. 6, panel elements 208a-d) mounted on the bone rack (Paragraph [0027], lines 4-8); the bed plate is provided with said hollow portion (Fig. 6, hollow portions 212 are in bed plates 208a-d).
In regard to Claims 3 and 10, Garcia as modified by Tarplee and Godette discloses a massage bed of claims 1 and claim 2, wherein Tarplee further discloses the cover member has a periphery abutted against a wall of the hollow portion (Paragraph [0032] discloses cover member 312 is abutted against the inside of the hollow portions 212).
In regard to Claim 4, Garcia as modified by Tarplee and Godette discloses a massage bed of claim 3, wherein Tarplee further teaches the cover member is made of a foam material (Paragraph [0051], line 1).
In regard to Claims 7 and 14, Garcia as modified by Tarplee and Godette discloses a massage bed of claims 1 and 2, wherein Garcia further discloses the support member is a tape (tape is being interpreted as a flexible strip or band) or a rope (Fig. 9, element 336 is described as a flexible bracket formed from fabric in Paragraph [0030]).
 In regard to Claims 9 and 16, Garcia as modified by Tarplee and Godette discloses a massage bed of claims 1 and 2, wherein Garcia further discloses a fabric that is mounted to the frame body of the bed frame and covers the hollow portion of the frame body (Paragraph [0033], Fig. 9, element 316 is made from fabric and is mounted to the frame in order to conceal the vibration assembly/hollow portions).
In regard to Claim 11, Garcia as modified by Tarplee and Godette discloses a massage bed of claim 8, wherein Tarplee further discloses the cover member is made of a foam material (Paragraph [0051], line 1).
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 11/13/2020, with respect to the rejections of claims 1-4, 7, 9-11, 14 and 16 under 35 U.S.C. 103 have been fully considered and are Garcia and Tarplee. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thurmer (US Patent 3732860) discloses a vibrating bed.
DeLaney (US Patent 5007410) discloses a vibrating mattress. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STANDARD whose telephone number is (571)270-1501.  The examiner can normally be reached on 9:00 - 5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571) 272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW STANDARD/Examiner, Art Unit 3785                 

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785